Filed 10/21/21 In re A.P. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re A.P. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E076562

          Plaintiff and Respondent,                                      (Super. Ct. Nos. J286215, J286216)

 v.                                                                      OPINION

 G.C.,

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

         Diana W. Prince, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel, and Svetlana Kauper, Deputy

County Counsel, for Plaintiff and Respondent.




                                                             1
                                                   I.

                                       INTRODUCTION

       In this juvenile dependency case, the parents were also involved in an ongoing

child custody battle in the family court over their teenage girls, L.P. and A.P. (born in

2006 and 2007, respectively). San Bernardino County Children and Family Services
                                                           1
(CFS) filed this case under Welfare and Institutions Code section 300, subdivisions (a)

and (b) (petition), because G.C. (Mother) absconded with the children in violation of

family court orders awarding A.P., Sr. (Father) sole legal and physical custody, and

ordering her to return the children to him. In addition, the girls made child abuse

accusations against Father and his girlfriend, which the court and CFS later determined

were false.

       The juvenile court found jurisdiction and ordered the girls removed from Mother

and returned to Father’s custody. The court then terminated jurisdiction, denied Mother’s

request for custody under section 361.2, issued family law exit orders addressing custody

and visitation, dismissed the case, and entered a final judgment. Mother appeals from the
                        2
orders and judgment.




       1
         Unless otherwise indicated, all further statutory references are to the Welfare
and Institutions Code.
       2
           Father is not a party to this appeal.

                                                   2
       Mother contends substantial evidence did not support dependency jurisdiction

over the girls. Mother also argues that CFS should not have detained the girls or filed the

petition because the family was the subject of ongoing family court proceedings. We

reject Mother’s contentions and affirm the February 4, 2021 orders and judgment.

                                              II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       A. Family Court Proceedings

       Since at least 2012, Mother and Father, who never married, were involved in

ongoing contentious child custody disputes over the physical custody of the girls. Mother

lived in Arizona and Father lived in Barstow.

       On May 29, 2015, the family court entered custody and visitation orders awarding

sole legal and physical custody of the girls to Father. The court found there was a risk of

child abduction and therefore the parents were prohibited from taking the girls out of

California without the other parent’s permission. The court ordered supervised visitation

for Mother. The court ordered that, if the girls refused to return to Father after visiting

Mother, law enforcement was authorized to remove the girls from Mother and deliver

them to Father’s custody, regardless of the girls’ objections. The family court also

ordered intensive weekly counseling and psychotherapy sessions for the girls to address

their high-conflict environment, Mother’s attempts to alienate the girls from Father, the

girls’ conduct of fabricating child abuse allegations against Father, and the girls’

polarized viewpoints toward Father.



                                              3
       On May 14, 2020, the girls contacted Mother on Instagram through their older

half-brother. L.P. texted Mother that she and A.P. were “coming home to live with you

forever again.” L.P. stated that she had a plan to come home and Mother’s husband knew

about the plan, “where we got hit by [Father’s girlfriend] and call the police for you to

come pick us up.” L.P. said it had taken her “a long time to pull this off.” L.P. told

Mother she wanted to make sure Mother would be available to pick up the girls “when

our plan works.” In response to Mother asking what “bad things have happened to you,”

L.P. texted that nothing bad had happened other than that Father was trying to get A.P. to

side with him instead of Mother. L.P. said she and A.P. were “fine.” L.P. explained that

the plan was that “we got hit by [Father’s girlfriend] and call the police for you to come

pick us up.” A.P. “was going to get in trouble” and Father’s girlfriend “was gonna hit

her.” Then L.P. was going to call 911 and “[t]hen fight off [Father’s girlfriend].” In

response to Mother asking what made her want to live with Mother, L.P. texted: “I am

tired of seeing the same sunrise and sunset.” She added she wanted to see Arizona, be

with Mother, and watch “tv shows . . . when we’re not supposed to.” L.P. wanted to

make sure Mother would pick the girls up after they called 911. Mother said to call the

police if anything bad happened to the girls. L.P. texted “nothing bad has happened to

[A.P.] beside dad trying to have her side with him instead of u.” L.P. added that Father’s

girlfriend hit her in the chest area a month ago, L.P. pushed her off, and Father did

nothing about it.




                                             4
       On May 19, 2020, Mother reported to the police that the girls had reached out to

her through Facebook Messenger and told her that Father and his girlfriend had been

physically and verbally abusing the girls. The police contacted CFS and was advised that

Mother called CFS the day before.

       The police then contacted Mother and asked her to read to the officer all of the

Instagram messages between Mother and the girls. The officer concluded none of the

messages established abuse. The messages all indicated that the girls wanted to live with

Mother. The police then went to Father’s home and met with him and his girlfriend.

Father reported that he discovered an Instagram conversation between L.P. and Mother,

disclosing that L.P. and A.P. were plotting to run away with Mom and meet her at the

police station. Father’s girlfriend told the police she was afraid of L.P. because Mother

had coached L.P. to get the girlfriend in trouble. The police advised the girlfriend to

record the girls when they misbehaved. The police reported the girls showed no signs of

abuse. L.P. said she wanted to be with Mother. The police told the girls that making

things up was not the way to be with Mother.

       On July 11, 2020, Mother reported to the police that during her visitation with her

girls, they told her that Father had threatened to shoot Mother if the police attempted to

take the girls from him. On July 14, 2020, Mother requested a domestic violence

restraining order (DVRO) and custody of the girls based on allegations Father had

threatened to kill her, the girls, and the police if the police tried to take his girls from him.

The family court granted Mother a temporary restraining order (TRO) and ordered the



                                               5
girls temporarily placed with Mother. When served with the TRO and child custody

papers, Father was cooperative and provided Mother with the girls.

       On August 5, 2020, the family court denied Mother’s request for a DVRO, vacated

the TRO, and ordered the girls returned to Father’s custody by 2:00 p.m., at the police

station. The family court further ordered that the existing family court custody orders

awarding Father sole legal and physical custody were to remain in effect.

       B. Section 300 Petition and Detention Hearing

       After the court denied Mother’s DVRO request, she contacted CFS and reported

that, while she was driving to the Barstow police station to drop off the girls as ordered

by the court, the girls told her they were afraid to return to Father’s home because they

believed he would kill them. L.P. said that she had “old sores” on her back from Father

hitting her and Father had previously knocked her unconscious. Mother said she had

photos on her cell phone of the girls’ facial injuries and their hair pulled out by Father.

       Instead of taking the girls to the Barstow police station, Mother took the girls to

the Victorville CFS office to be interviewed. L.P. stated that Father hit her so hard on her

head that she almost died, and his girlfriend pushed her against the wall. When Father

found out L.P. had contacted Mother by Instagram, he went to L.P.’s room at midnight,

grabbed her shirt, pulled her off her bed, dropped her on the floor, slapped her so hard

that she hit the bedframe, and hit her until she lost consciousness. When A.P. told Father

to stop, he slapped A.P. twice in the eye. L.P. said the police showed up at the house but

it was too late and the officer would not listen. L.P. told CFS the girls were subjected to



                                              6
ongoing abuse, they did not feel safe in Father’s home, and they thought he would kill

them. A.P. told CFS that when she heard Father punching, slapping, and hitting L.P., she

went to L.P’s room, pushed Father, and told him to stop. Father hit and pushed the girls.

         When CFS interviewed Father, he stated that the family was engaged in an

ongoing custody battle. Father provided the entire Instagram conversation between

Mother and the girls, which included L.P. stating the girls were fine and were plotting to

get Father’s girlfriend in trouble by provoking her to hit them. They then were going to

call the police and have Mother pick them up. Father stated that the girls wanted to live

with Mother because she promised them cell phones and allowed them to use social

media.

         After completing the interviews, CFS told Mother that CFS did not have

jurisdiction over the girls and that, until advised otherwise, Mother needed to follow the

family court orders. When CFS called Mother later that evening and told her Father

wanted the girls dropped off that night, Mother said she was driving to Arizona with the

girls. CFS told her she was violating court orders. Mother agreed to drop off the girls the

following morning at the Barstow police station.

         CFS reported that Mother said she took the girls to the Barstow police station on

the morning of August 6, 2020, but the girls refused to get out of her car and go with

Father. According to Mother, she and Father agreed the girls could stay with a family

friend, and Father then left the station to tend to his child. Mother refused to sign the

release of liability form required to allow CFS to transport the girls to the family friend’s



                                              7
home. According to Father, Mother never showed up at the police station and, when he

tried to call her, she hung up on him.

       CFS requested a warrant because of concerns Mother would abscond with the girls

again, as she had the day before. Also, further investigation was needed. The court

denied the warrant because there was an active family law case. When CFS called

Mother and asked her to voluntarily sign over custody of the girls to CFS, Mother said to

send the paperwork to her in Arizona. Mother acknowledged she had the girls and was

taking them to Arizona. CFS told Mother to bring the girls back to Barstow.

       The next day, August 7, 2020, CFS filed petitions for juvenile dependency on

behalf of the girls under section 300, subdivisions (a) and (b). At that time, L.P. was 13

years old and A.P. was 12 years old. The dependency petition alleged the girls suffered

or were at risk of suffering serious physical harm (§ 300, subd. (a)) from Father

physically abusing L.P. by causing her to sustain sores to her back, swollen eyes, and

pain. A.P. allegedly was at substantial risk of similar harm. The petition further alleged

the parents failed to protect the girls from physical harm and neglect while in Father’s

care (§ 300, subd. (b)). While in Father’s care, L.P. allegedly sustained physical injuries.

A.P. was thus at risk of sustaining similar harm. In addition, Father failed to protect the

girls from his girlfriend inappropriately disciplining the girls, including pushing them

against the wall and hitting them over the head. The petition further alleged that Mother

failed to comply with family court orders and absconded with the girls to prevent them

returning to Father’s custody, as ordered by the family court.



                                             8
       During the detention hearing on August 10, 2020, the juvenile court ordered the

girls removed from Mother and Father and placed in foster care based on allegations

Mother had absconded with the girls and Father and his girlfriend had abused them.

       C. Jurisdiction and Disposition Hearing

       CFS reported in its August 31, 2020 jurisdiction and disposition report that the

girls were doing well in foster care. CFS concluded in its December 11, 2020 addendum

report that the petition allegations regarding Father were not supported by the evidence

and should be found not true. CFS recommended the court find true the remaining

allegations regarding Mother and find jurisdiction under section 300, subdivision (b).

CFS further recommended the girls be returned to Father’s custody and the court dismiss

the petition, with family court exit orders.

       During Father’s interview in December 2020, Father told CFS that it was well

documented Mother had been coaching the girls to make false allegations of child abuse.

In 2015, the girls told their therapist that their accusations Father abused them were lies.

When CFS asked Father during the interview whether he wanted custody of the girls, he

replied, “‘I just got questions. If they’re to do something to me or [his girlfriend] they

may hold animosity towards me and that’s a concern.’” When asked again if he wanted

the court to give him physical custody, he stated, “‘Yes. I am there for my kids.’”




                                               9
       CFS also interviewed the girls in December 2020. A.P. stated that the girls made

plans to get in trouble, call the police, and tell their teachers they were being hit at home.

They made the plans because they wanted to live with Mother. A.P. said their plans

failed. She admitted that all of their allegations and accusations were false. L.P. told

CFS during her interview that the girls were not getting hit but then added,

“‘Nobody knows that it’s not true.’” She denied Mother ever told them what to say and

maintained that Father said he was going to kill Mother. After the Children’s Abuse

Center examined the girls, it concluded there was an absence of active injuries, but this

did not preclude the possibility of physical abuse.

       During the jurisdiction and disposition hearing on February 4, 2021, Mother

testified that when she told the girls they had to go back to Father on August 5, 2020, the

girls repeatedly stated that Father was going to kill them. Mother therefore took them to

the nearest CFS office, which was in Pomona. CFS at that office told her to go to the

Victorville CFS office. She went there with the girls and, after they were interviewed,

CFS told Mother to take the girls to Father, but then later told her not to take the girls to

Father because CFS needed to investigate further. CFS said she could leave with the girls

and CFS would call if anything changed.

       While driving to Arizona, CFS and the Barstow police watch commander called

her and said to bring the girls back to the Barstow police station. Mother returned to the

police station the following morning around 5:00 a.m. She waited at the station until

after 3:00 p.m., and was then told that the police, CFS, and a judge agreed she could



                                              10
leave with the girls and take them to Arizona but should go to family court the following

Monday and file for sole legal and physical custody. As Mother was driving with the

girls to Arizona, CFS texted her notice of the detention hearing.

       Mother denied she ever told the girls she would buy them things if they lived with

her. She also denied telling them to make up abuse allegations against Father. Mother

said the girls told her on Instagram about their plan to claim they were abused so they

could live with her. She acknowledged she knew she should not have been

communicating with the girls on Instagram. Mother testified she did not tell the girls not

to do so or not to create such a plan, and did not discourage such conduct.

       Mother said her family court history with Father began in 2008. She did not know

how many times she filed for custody. In 2015 and 2017, she alleged Father abused the

girls. Both times the court did not give her custody, finding there was insufficient

evidence. More recently, when the girls contacted Mother by Instagram, they assured her

they were fine but told her they had a plan to get in trouble and claim abuse so they could

return to her the following Monday. L.P. told her on August 5, 2020, that after Father

found out about the May 14, 2020 Instagram communication, he punched and kicked

L.P., dropped her on the ground, knocked her unconscious, and then hit her some more.

Mother acknowledged there were no apparent injuries, such as bruises.




                                            11
       The juvenile court found that Mother was not credible regarding the events leading

to the dependency proceedings, noting that on August 5, 2020, the court had denied her

request for a DVRO and ordered her to return the girls to Father. She violated the order

and absconded with the girls. Also, Mother had a history of trying to alienate the girls

from Father and had repeatedly requested custody of the girls, which was denied in 2015

and 2017. In addition, the girls acknowledged their recent allegations that Father abused

them were false. The court found Father did not do anything wrong and thus found the

allegations against him not true. The court therefore dismissed the petition allegations

against him.

       The court further found the petition allegations against Mother were true and

amended the petition to allege: “That the mother [] has failed to comply with family law

court orders and absconded with the [girls]” “to keep the [girls] from the father as

ordered by the family law court, which places [them] at risk of harm and neglect.” The

court therefore found the girls came within section 300, subdivision (b), sustained the

petition allegation, as amended, dismissed the petition, and entered family court exit

orders. The court ordered the girls removed from Mother and placed in Father’s custody.

The court further ordered joint legal custody for Father and Mother, and ordered that

Father was to have sole physical custody, with the girls’ primary residence with Father.

The court authorized supervised phone contact and supervised visitation with Mother, but

prohibited electronic communication or contact. Any contact with the girls by Mother’s

husband was also prohibited.



                                            12
                                               III.

                                     APPLICABLE LAW

       We review jurisdictional and dispositional orders for substantial evidence. (In re

Yolanda L. (2017) 7 Cal.App.5th 987, 992.) “In doing so, we view the record in the light

most favorable to the juvenile court’s determinations, drawing all reasonable inferences

from the evidence to support the juvenile court’s findings and orders. Issues of fact and

credibility are the province of the juvenile court and we neither reweigh the evidence nor

exercise our independent judgment. [Citation.] . . . ‘“The ultimate test is whether it is

reasonable for a trier of fact to make the ruling in question in light of the whole record.”

[Citation.]’ [Citation.]” (Id. at p. 992.)

       “A juvenile court may determine that a child is subject to the court’s jurisdiction

under section 300, subdivision (b)(1) if it finds by a preponderance of the evidence that

‘[t]he child has suffered, or there is a substantial risk that the child will suffer, serious

physical harm or illness, as a result of the failure or inability of his or her parent or

guardian to adequately supervise or protect the child.’” (In re Joaquin C. (2017) 15

Cal.App.5th 537, 560-561, quoting § 300, subd. (b)(1).)

       Section 300, subdivision (b)(1) requires a finding of “three elements: (1)

neglectful conduct by the parent in one of the specified forms; (2) causation; and (3)

‘serious physical harm or illness’ to the minor, or a ‘substantial risk’ of such harm or

illness.” (In re Rocco M. (1991) 1 Cal.App.4th 814, 820.) The California Supreme Court

in In re R.T. (2017) 3 Cal.5th 622 (R.T.), clarified that, as to the first element, section



                                               13
300, subdivision (b)(1) does not require that a parent commit neglect or deserve blame

for being unable to supervise or protect the child. There need only be an actual inability

to provide the necessary supervision or protection. (R.T., at pp. 624, 625-629; In re

Joaquin C., supra, 15 Cal.App.5th at p. 561.)

                                            IV.

      SUBSTANTIAL EVIDENCE SUPPORTS PROTECTIVE JURISDICTION

       Mother contends there was insufficient evidence to support a finding of

jurisdiction over the girls under section 300, subdivision (b)(1). We disagree.

       Under R.T., supra, 3 Cal.5th 622, even assuming Mother was not blameworthy for

the girls’ misbehavior, Mother’s inability to supervise and protect the girls supported

jurisdiction under section 300, subdivision (b)(1). In R.T., at age 14, R.T. began running

away from home and not attending school. She also falsely reported that her mother had

abused her. At age 15, R.T. gave birth to a daughter and a few years later she had

another child. After R.T.’s mother unsuccessfully attempted to supervise and protect

R.T., the mother sought assistance from law enforcement and the county department of

children and family services (department). Because of R.T.’s history of falsely reporting

that mother abused her, it was difficult for the mother to discipline R.T. The mother

therefore arranged for R.T. to live with her maternal grandfather, who had worked with

troubled youth. R.T.’s grandparents also had difficulty controlling R.T., who struggled

with anger management issues and threw a chair at her grandfather. (R.T., supra, at p.

625.) The department filed a dependency petition and the court found jurisdiction under



                                            14
section 300, subdivision (b)(1), on the ground neither the mother nor grandparents could

control R.T. The court authorized placement of R.T. in foster care while reunification

services were provided. Ultimately, R.T. was placed back with her maternal

grandparents. R.T.’s mother appealed the jurisdiction and disposition orders. The Court

of Appeal and our Supreme Court upheld the orders. (R.T., supra, at p. 625.)

       In R.T., the Supreme Court held that section 300, subdivision (b)(1) “authorizes

dependency jurisdiction without a finding that a parent is at fault or blameworthy for her

failure or inability to supervise or protect her child.” (R.T., supra, 3 Cal.5th at p. 624.)

The court in R.T. explained that a child may be incorrigible without any neglectful

conduct on the parent’s part. (Id. at pp. 629, 633.) In R.T., the evidence suggested that

the child in R.T. “faced an ongoing risk of harm based on her increasingly self-destructive

behavior, behavior that mother simply could not control.” (Id. at p. 634.)

       Mother argues there was no evidence the girls were physically harmed or were at

risk of future harm. Unlike R.T., they did not run away from home. Mother maintains

there is no evidence of any physical abuse or risk of abuse. While the facts in R.T. are

more extreme, we nevertheless conclude there was sufficient evidence to support the trial

court’s jurisdiction order under section 300, subdivision (b)(1). As in R.T., the adolescent

girls made false allegations of child abuse against their custodial parent with the intent of

being removed from their current home. In addition, although the girls did not run away,

they threatened to do so. The evidence also shows that, because of Mother’s concerted

effort to alienate the girls from Father and her repeated attempts to obtain physical



                                              15
custody of the girls by lying, the girls became complicit in Mother’s custody efforts by

attempting to carry out a scheme of provoking physical violence by Father’s girlfriend.

       In addition, because of the girls’ alienation from Father and their threats of

running away if placed with Father, there was the ongoing risk of physical harm if they

ran away, misbehaved in self-destructive ways, or acted out in defiance in response to

being placed with Father or in response to his girlfriend’s discipline. The evidence shows

that before the instant case was filed, the girls on numerous occasions refused to go to

Father’s home, resulting in the family court authorizing law enforcement to assist in

enforcing the court’s orders requiring the girls to return to Father’s home after visits with

Mother. Mother and the girls’ conduct leading to, and continuing during the instant

proceedings, was consistent with Mother and the girls’ history of lying, scheming, and

violating court custody orders, with the objective of convincing the court to allow Mother

to have physical custody of the girls.

       The evidence also supports a reasonable finding that Mother urged and

encouraged the girls’ lies and schemes of falsely accusing Father and his girlfriend of

child abuse. The girls’ most recent scheme created a risk of physical violence

precipitated by the girls planning to provoke Father’s girlfriend to hit L.P.




                                             16
       In addition, there was a risk of harm if the girls were left with Mother, because she

had a history of not following court orders and the court had twice sustained sexual abuse

allegations against her husband, resulting in the court twice removing his adoptive son

from him. A.P. told a family law evaluator in December 2019, that she did not want to

live with Mother because of Mother’s husband. A.P. said she did not like the way he

looked at her. While the juvenile court did not state it was basing jurisdiction on this

factor, there was a risk of harm to the extent Mother’s husband was a known child sex

offender and Mother might fail to comply with court orders protecting the girls from her

husband because of her steadfast determination to obtain custody of the girls. There was

the risk of Mother ignoring or not disclosing sexual abuse of the girls and of discouraging

the girls from reporting it.

       Mother argues that the girls’ misbehavior was not extreme and stopped while they

were in protective foster care for six months. Mother maintains that, therefore, at the

time of the jurisdiction hearing, there was no substantial risk of significant serious harm,

which was required for jurisdiction under section 300, subdivision (b)(1). But the girls

had little, if any, incentive to misbehave while in foster care because such conduct would

not likely lead to being placed with Mother. The circumstances of living in foster care

were quite different than those when the girls were living with Father and visiting

Mother. Although the girls did not misbehave while in foster care, this did not

demonstrate that they would not do so when returned to Father’s custody.




                                             17
         In addition, the girls’ alienation from Father and their false threats of child abuse

interfered with Father’s ability to discipline the girls. Such circumstances potentially

created a reluctance by Father to discipline the girls out of concern the girls would act out

or make false allegations against him. Mother’s steadfast determination to obtain custody

of the girls also potentially interfered with her ability to discipline the girls, because she

was motivated to give in to their desires, even if doing so was potentially harmful to the

girls.

         We therefore conclude there was substantial evidence that, because of serious

alienation issues engendered by Mother over the years, the girls had become incorrigible,

disobedient, dishonest, and defiant when it came to being required to live with Father.

Even assuming, as Mother claims, she was not the instigator of the girls’ misbehavior,

Mother did nothing to discourage or prevent it. As in R.T., the court reasonably found the

girls were at risk of physical harm because of Mother’s failure to provide proper care and

supervision by not controlling the girls and effectively disciplining them.

                                               V.

           FAMILY COURT AND JUVENILE COURT DUAL JURISDICTION

         Mother maintains that, instead of CFS filing a dependency petition and detaining

the girls, the better course of action would have been for CFS to return the girls to Father

and allow the family court to address Mother’s actions. Regardless, we conclude CFS

was not required to do so.




                                               18
       “The litigation of custody issues in family court does not estop the juvenile court

from reconsidering factually identical issues.” (In re Desiree B. (1992) 8 Cal.App.4th

286, 293.) “‘[T]he mere fact that a litigation is pending between the parents and that an

order granting the custody of the children has been made therein does not take away the

power of the state nor prevent the exercise of that power under the Juvenile Court Law.’”

(In re Travis C. (1991) 233 Cal.App.3d 492, 500, quoting Dupes v. Superior

Court (1917) 176 Cal. 440, 441-442 (Dupes); see In re Desiree B., supra, 8 Cal.App.4th

at pp. 292-293.) This is because the objective and focus of juvenile court is to protect the

children.

       “When a juvenile court terminates its jurisdiction over a dependent child, it is

empowered to make ‘exit orders’ regarding custody and visitation. [Citations.] Such

orders become part of any family court proceeding concerning the same child and will

remain in effect until they are terminated or modified by the family court. [Citation.]”

(In re T.H. (2010) 190 Cal.App.4th 1119, 1122-1123.) Rule 5.695 (a)(7) states in

relevant part that at the disposition hearing, the court may “[d]eclare dependency, remove

physical custody from the parent . . . and: [¶] (A) After stating on the record or in

writing the factual basis for the order, order custody to a noncustodial parent, terminate

jurisdiction, and direct that Custody Order-Juvenile-Final Judgment (form JV-200) be

prepared and filed under rule 5.700,” which is what the court did in the instant case. The

juvenile court’s power under section 362.4 to make custody and visitation exit orders




                                             19
requires it “to make an informed decision concerning the best interests of the child.” (In

re John W. (1996) 41 Cal.App.4th 961, 972.)

       In the instant case, the juvenile court was authorized to take protective jurisdiction

over the girls, and under section 361.2, terminate jurisdiction and enter exit orders,

including child custody and visitation orders. Mother nevertheless argues that CFS’s

“involvement was inappropriate in view of the family court’s involvement and orders,”

and “CFS should have stood aside,” returned the girls to Father, and then let the family

court handle the matter.

       As CFS notes, Mother’s contentions are perplexing in that Mother repeatedly

complained that CFS failed to respond and investigate the girls’ and her child abuse

allegations against Father. Mother also persistently attempted to keep the girls away

from Father, including by absconding with them to Arizona and repeatedly accusing

Father of child abuse. Mother’s counsel argued during the jurisdiction and disposition

hearing that, “[g]iven the minors’ relationship with [Father] and his documented abusive

history, placing the minors with [him] would be detrimental.” Furthermore, Mother

ultimately benefited from the petition and exit orders because the juvenile court ordered

joint legal custody, instead of awarding Father sole legal and physical custody, as

previously ordered by the family court.

       Because substantial evidence demonstrates there was a serious risk of harm to the

girls and need to protect the girls when CFS filed its petition, CFS appropriately filed the

instant case in juvenile court and detained the girls in foster care, rather than deferring the



                                              20
matter to the family court to address Mother’s actions and immediately returning the girls

to Father.

                                           VI.

                                     DISPOSITION

       The February 4, 2021 orders and judgment are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              CODRINGTON
                                                                                        J.

We concur:


MILLER
                Acting P. J.


RAPHAEL
                          J.




                                           21